           Case 19-11292-JTD               Doc 1370         Filed 06/22/20         Page 1 of 11




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 :                    Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :                    Case No. 19-11292 (JTD)
                                                      :
                  Debtors.1                           :                    Jointly Administered
                                                      :
                                                      :                    Re: D.I. 1192 & 1369
------------------------------------------------------x

    ORDER APPROVING STIPULATION BY AND AMONG THE LIQUIDATING
             TRUSTEE AND THE CLASS REPRESENTATIVES
               MODIFYING CERTAIN PLAN DEADLINES

         Upon consideration of: (i) the Stipulation by and among the Class Representatives

and the Liquidating Trustee Modifying Certain Plan Deadlines (the “Stipulation”),2 a copy

of which is attached hereto as Exhibit 1; (ii) the Findings of Fact, Conclusions of Law, and

Order Confirming the Second Amended Joint Chapter 11 Plan of Liquidation of Insys

Therapeutics, Inc. and its Affiliated Debtors [ECF No. 1115] (the “Confirmation Order”);

and (iii) the Plan (as defined in the Confirmation Order); and the Court having jurisdiction

to consider the Stipulation pursuant to 28 U.S.C. § 1334; and approval of the Stipulation

being a core matter pursuant to 28 U.S.C. § 157(b)(2); and the Court having authority to

enter a final order approving the Stipulation consistent with Article III of the United States

Constitution; and all parties in interest affected by the Stipulation having consented to the




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and
IPT 355, LLC (0155). The Debtors’ mailing address is 3100 West Ray Road, Suite 201, Chandler, Arizona
85226.
2
 Capitalized terms used but not defined in this Order shall have the meanings ascribed to such terms in the
Stipulation.
         Case 19-11292-JTD         Doc 1370       Filed 06/22/20    Page 2 of 11




entry of this Order; and it appearing that no other notice of the same is required under the

circumstances; and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Stipulation is hereby approved.

       2.      Immediately upon the entry of this Order, the Stipulation shall become

effective and binding on all parties in interest, and the Plan and Confirmation Order shall be

deemed modified as described therein.

       3.      The Parties are authorized to take any and all actions reasonably necessary to

implement and effectuate the terms of the Stipulation.

       4.      This Court retains jurisdiction over all matters arising from or related to the

implementation or interpretation of this Order.




                                                     JOHN T. DORSEY UNITED STATES
                                                     BANKRUPTCY JUDGE
  Dated: June 22nd, 2020 Wilmington, Delaware
Case 19-11292-JTD   Doc 1370   Filed 06/22/20   Page 3 of 11




                       EXHIBIT 1

                       Stipulation
               Case 19-11292-JTD             Doc 1370         Filed 06/22/20        Page 4 of 11




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 :                Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :                Case No. 19-11292 (JTD)
                                                      :
                  Debtors.1                           :                Jointly Administered
                                                      :
                                                      :                Re: D.I. 1193
------------------------------------------------------x

        STIPULATION BY AND AMONG CLASS REPRESENTATIVES AND THE
         LIQUIDATING TRUSTEE MODIFYING CERTAIN PLAN DEADLINES

        This stipulation (the “Stipulation”) is made and entered into by and among the Class

Representatives,2 by and through their respective undersigned counsel, and William Henrich, in

his capacity as liquidating trustee (the “Trustee”) of the Insys Liquidation Trust (the “Liquidation

Trust”), by and through its undersigned counsel (collectively, the “Parties”).

                                                  RECITALS

        WHEREAS, on June 10, 2019 (the “Petition Date”), Insys Therapeutics, Inc. together with

its Affiliated Debtors (the “Debtors”) commenced with the United States Bankruptcy Court for the

District of Delaware (the “Court”) a voluntary case under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”);


3
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development Company,
Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT 355, LLC
(0155). The Debtors’ mailing address is 3100 West Ray Road, Suite 201, Chandler, Arizona 85226.
2
  The “Class Representatives” are the Insurance Ratepayer Class Representative, the Third Party Payor Class
Representative, the Hospital Class Representative, the NAS Monitoring Class Representative, each as defined in
Findings of Fact, Conclusions of Law, and Order Confirming the Second Amended Joint Chapter 11 Plan of
Liquidation of Insys Therapeutics, Inc. and its Affiliated Debtors [ECF No. 1115] (the “Confirmation Order”), and the
ERISA Group, as defined in the Second Amended Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, inc.
and its Affiliated Debtors [ECF No. 1095] (as attached to the Confirmation Order, and as may be amended and
supplemented, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed
to such terms in the Confirmation Order or the Plan, as applicable.
             Case 19-11292-JTD        Doc 1370      Filed 06/22/20      Page 5 of 11




        WHEREAS, on January 16, 2020, the Court entered the Confirmation Order, confirming

the Plan;

        WHEREAS, pursuant to Section 5.7(i)(i) of the Plan and Paragraph 24 of the Confirmation

Order, the ILT Claims Arbiter is required to serve through the earlier of (i) sixty (60) days after

the Effective Date and (ii) the date such ILT Claims Arbiter resigns;

        WHEREAS, the ILT Claims Arbiter Submission Procedures included as Exhibit I to the

Plan Supplement [ECF No. 1049-9] (the “ILT Claims Arbiter Submission Procedures”) provide

that certain claimant groups shall send joint submissions to the ILT Claims Arbiter by the 21st day

after the Effective Date and shall send joint reply submissions to the ILT Claims Arbiter by the

35th day after the Effective Date;

        WHEREAS, on February 14, 2020, this Court entered its Order Approving Stipulation By

and Between the Debtors, the Official Committee of Unsecured Creditors, and the Class

Representatives Modifying Certain Plan Deadlines [ECF No. 1193], pursuant to which the Court

approve the following changes to the plan deadlines: (i) Section 5.7(i)(i) of the Plan was revised

to start the ILT Arbiter’s engagement upon the “Commencement Date” instead of the Effective

Date and defining the Commencement Date as June 1, 2020; and (ii) to replace the reference in

the ILT Claims Arbiter Submission Procedures of Effective Date to Commencement Date.

        WHEREAS, the Parties have determined that it is necessary to modify the Commencement

Date as set forth herein in order to accomplish the purposes set forth in Section 5.7(i)(ii) of the

Plan;

        WHEREAS, the Parties have consulted with the ILT Claims Arbiter who consents to the

modification of the Commencement Date;
               Case 19-11292-JTD       Doc 1370      Filed 06/22/20       Page 6 of 11




       NOW THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

UNDERSIGNED COUNSEL, HEREBY STIPULATE AND AGREE AS FOLLOWS:

       1.       The above recitals are fully incorporated herein and made an express part of this

Stipulation.

       2.       Upon approval of this Stipulation, the Commencement Date in Section 5.7(i)(i) of

the Plan shall be deemed to be September 1, 2020.

       3.       To the extent the Class Representatives agree that the Commencement Date shall

be later than September 1, 2020, the Class Representatives shall provide notice of such

Commencement Date by filing a notice with the Bankruptcy Court at least 21 days prior to the

Commencement Date.

       4.       This Stipulation constitutes the entire agreement between the Parties and

supersedes all prior agreements and understandings, both written and oral, between the Parties

with respect to the subject matter hereof and, except as otherwise expressly provided herein, is not

intended to confer upon any other person any rights or remedies hereunder.

       5.       Except as expressly set forth in this Stipulation, nothing contained herein shall be

an admission or waiver of the substantive or procedural rights, remedies, claims, or defenses of

any of the parties in these chapter 11 cases, whether at law or equity.

       6.       This Stipulation may be executed in counterparts, any of which may be transmitted

by facsimile or electronic mail, and each of which shall be deemed an original and all of which

together shall constitute one and the same instrument.

       7.       This Stipulation may not be amended without the express written consent of all

Parties hereto and approval by the Court.
             Case 19-11292-JTD           Doc 1370    Filed 06/22/20     Page 7 of 11




        8.     It is acknowledged that each Party has participated in and jointly consented to the

drafting of this Stipulation and that any claimed ambiguity shall not be construed for or against

any Party on account of such drafting.

        9.     The Court shall retain jurisdiction over any and all disputes or other matters arising

under or otherwise relating to this Stipulation.

Dated: June 19, 2020
       Wilmington, Delaware


MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Matthew O. Talmo
Derek C. Abbott (No. 3376)
Matthew O. Talmo (No. 6333)
1201 N. Market Street, 16th Floor
P.O. Box 1347
Wilmington, DE 19899-1347
Telephone: (302) 658-9200
Facsimile: (302) 658-3989
dabbott@mnat.com
mtalmo@mnat.com

-and-

HALPERIN BATTAGLIA BENZIJA, LLP
Alan D. Halperin
Ligee Gu
40 Wall Street, 37th Floor
New York, NY 10005
Telephone: (212) 765-9100
Facsimile: (212) 765-0964
ahalperin@halperinlaw.com
lgu@halperinlaw.com

Attorneys for the Trustee
            Case 19-11292-JTD         Doc 1370   Filed 06/22/20   Page 8 of 11




/s/ Joseph H. Huston, Jr.                        /s/ Scott R. Bickford
STEVENS & LEE, P.C.                              BIELLI & KLAUDER, LLC
Joseph H. Huston, Jr. (No. 4035)                 David M. Klauder (No. 5769)
919 North Market Street, Suite 1300              1204 King Street
Wilmington, DE 19801                             Wilmington, DE 19801
Telephone: (302) 425-3310                        Telephone: (302) 803-4600
jhh@stevenslee.com                               Facsimile: (302) 397-2557
                                                 dklauder@bk-legal.com
-and-
                                                 -and-
Nicholas F. Kajon
485 Madison Ave., 20th Floor                     MARTZELL, BICKFORD & CENTOLA
New York, NY 10022                               Scott R. Bickford
Telephone: (212) 319-8500                        338 Lafayette Street
nfk@stevenslee.com                               New Orleans, LA 70130
                                                 Telephone: (504) 581-9065
-and-                                            sbickford@mbfirm.com

KELLER LENKNER LLC                               -and-
Ashley Keller
Seth Meyer                                       THE CREADORE LAW FIRM, P.C.
150 N. Riverside Place, Suite 4270               Donald Creadore
Chicago, IL 60606                                450 Seventh Avenue—1408
Telephone: (312) 741-5220                        New York, NY 10123
ack@kellerlenkner.com                            Telephone: (212) 355-7200
sam@kellerlenkner.com                            donald@creadorelawfirm.com

-and-                                            -and-

U. Seth Ottensoser                               COOPER LAW FIRM, LLC
477 Madison Ave., Suite 621                      Celeste Brustowicz
New York, NY 10022                               1525 Religious Street
Telephone: (516) 782-3817                        New Orleans, LA 70130
                                                 Telephone: (504) 399-0009
Attorneys for the Insurance Ratepayer Class      cbrustowicz@sch-llc.com
Representatives
                                                 -and-

                                                 THOMPSON BARNEY LAW FIRM
                                                 Kevin W. Thompson
                                                 2030 Kanawha Boulevard, East
                                                 Charleston, WV 25311
                                                 Telephone: (304) 343-4401
                                                 kwthompsonwv@gmail.com
                                                 Attorneys for the NAS Monitoring Class
                                                 Representatives
Case 19-11292-JTD   Doc 1370   Filed 06/22/20   Page 9 of 11
           Case 19-11292-JTD     Doc 1370   Filed 06/22/20    Page 10 of 11




/s/ Jonathan W. Cuneo
HILLER LAW, LLC                              -and-
Adam Hiller (No. 4105)
1500 North French Street                     BURNS CHAREST, LLP
Wilmington, DE 19801                         Warren Burns
Telephone: (302) 442-7677                    900 Jackson St., Suite 500
ahiller@adamhillerlaw.com                    Dallas, TX 75202
                                             Telephone: (469) 904-4550
-and-                                        wburns@burnscharest.com

BARRETT LAW GROUP, P.A.                      -and-
John W. (Don) Barrett
David McMullan, Jr.                          Korey A. Nelson
P.O. Box 927                                 Lydia A. Wright
404 Court Square North                       365 Canal Street, Suite 1170
Lexington, MS 39095                          New Orleans, LA 70130
Telephone: (662) 834-2488                    Telephone: (504) 799-2845
dbarrett@barrettlawgroup.com                 knelson@burnscharest.com
dmcmullan@barrettlawgroup.com                lwright@burnscharest.com

-and-                                        -and-

CUNEO GILBERT & LaDUCA, LLP                  ABDALLA LAW, PLLC
Jonathan W. Cuneo                            Gerald M. Abdalla, Jr.
Monica Miller                                602 Steed Road, Suite 200
4725 Wisconsin Ave. NW, Suite 200            Ridgeland, MS 39157
Washington, DC 20016                         Telephone: (601) 487-4590
Telephone: (202) 789-3960                    jerry@abdalla-law.com
jonc@cuneolaw.com
evelyn@cuneolaw.com                          -and-

-and-                                        CLIFFORD LAW OFFICES
                                             Robert A. Clifford
TAYLOR MARTINO, P.C.                         Shannon M. McNulty
Steven A. Martino                            120 North LaSalle Street
W. Lloyd Copeland                            31st Floor
P.O. Box 894                                 Chicago, IL 60602
Mobile, AL 36601                             Telephone: (312) 899-9090
Telephone: (251) 433-3131                    rac@cliffordlaw.com
stevemartino@taylormartino.com               smm@cliffordlaw.com
lloyd@taylormartino.com
                                             Attorneys for the Hospital Class
                                             Representatives
           Case 19-11292-JTD       Doc 1370   Filed 06/22/20   Page 11 of 11




/s/ Michael Busenkell
McAFEE & TAFT
Richard Nix
Two Leadership Square
211 N. Robinson - Tenth Floor
Oklahoma City, OK 73102
Telephone: (405) 552-2219
richard.nix@mcafeetaft.com

GELLERT SCALI BUSENKELL
& BROWN, LLC
Michael Busenkell
1201 N. Orange Street, Suite 300
Wilmington, Delaware 19801
Telephone: (302) 425-5812
mbusenkell@gsbblaw.com

Attorneys for the ERISA Group
